DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,048,773 (hereinafter ‘773). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘773
Claim 21:
at least one processor; and 
a non-transitory computer-readable medium containing a set of instructions that, when executed by the at least one processor, cause the processor to perform steps comprising: 

receiving reference text data associated with a reference item, the reference text data being sourced from a webpage; 



determining candidate text data associated with at least one candidate item; 

selecting a text correlation model; determining a similarity score by applying the text correlation model to the reference text data and the candidate text data: 
calculating a confidence score based on the similarity score; and 
performing a responsive action based on the calculated confidence score, wherein the responsive action comprises at least one of creating an association or changing the text correlation model.
Claim 1:
at least one processor; and 
a non-transitory computer-readable medium containing a set of instructions that, when executed by the at least one processor, cause the processor to perform steps comprising: 

receiving reference text data associated with a reference item from a remote device; 
receiving reference image data associated with the reference item from the remote device; 
determining candidate text data and candidate image data associated with at least one candidate item; 
selecting a text correlation model; determining a first similarity score by applying the text correlation model to the reference text data and the candidate text data; selecting an image correlation model; determining a second similarity score by applying the image correlation model to the reference image data and the candidate image data; calculating a confidence score based on the first and second similarity scores; and performing a responsive action based on the calculated confidence score, wherein the responsive action comprises at least one of: creating an association, changing the text correlation model, or changing the image correlation model.


Current Application					‘773
Claim 37:
receiving reference text data associated with a reference item, the reference text data being sourced from a webpage;




determining candidate text data associated with at least one candidate item;


selecting a text correlation model;

determining a similarity score by applying the text correlation model to the reference text data and the candidate text data:

calculating a confidence score based on the similarity score; and

performing a responsive action based on the calculated confidence score, wherein the responsive action comprises at least one of creating an association or changing the text correlation model.
Claim 19:
receiving reference text data associated with a reference item from a remote device; 

receiving reference image data associated with the reference item from the remote device; 

determining candidate text data and candidate image data associated with at least one candidate item; 

selecting a text correlation model; 

determining a first similarity score by applying the text correlation model to the reference text data and the candidate text data; 

selecting an image correlation model; determining a second similarity score by applying the image correlation model to the reference image data and the candidate image data; calculating a confidence score based on the first and second similarity scores; and performing a responsive action based on the calculated confidence score, wherein the responsive action comprises at least one of: creating an association, changing the text correlation model, or changing the image correlation model.


Claims 22-36 and 38-40 of the current application do not correspond to any claims of ‘773.
Allowable Subject Matter
Claims 21-40 would be allowed provided the Double Patenting Rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664